Citation Nr: 1231124	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1965 to February 1967 and from August 1968 to September 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Roanoke RO.  In May 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the Veteran's claims file.  At the hearing the Veteran requested, and was granted, a 60 day abeyance period for submission of additional evidence; that period of time lapsed and no additional evidence was received.  In December 2010, the Board remanded the matter for further development.


FINDING OF FACT

Migraine headaches were not manifested in service, and the preponderance of the evidence is against a finding that the Veteran's current migraine headaches are related to his service or were caused or aggravated by his service-connected PTSD.


CONCLUSION OF LAW

Service connection for migraine headaches, to include as secondary to PTSD, is not warranted.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2006 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  At the May 2010 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured, as well as Social Security Administration (SSA) records.  The RO arranged for a VA examination in January 2011, which will be discussed in greater detail below, though the Board finds this examination to be adequate as it included both a review of the Veteran's history and a physical examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


                             Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  He contends that migraine headaches developed secondary to his service-connected PTSD.  In pertinent part, service connection has been established for PTSD, rated 30 percent; varicose veins of both lower extremities, rated 10 percent each; post-operative excision of varicose veins of both lower extremities, rated 0 percent; duodenal ulcer and hiatal hernia, rated 0 percent; and post-operative hemorrhoidectomy and incision of anal fissure, rated 0 percent.  As the Veteran has also advanced a contention that his migraine headaches may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

Regarding direct service connection, the STRs are silent for any complaints, findings, treatment, or diagnosis regarding migraine headaches.  On September 1973 service separation examination, a neurologic evaluation was normal.  There is no evidence that migraine headaches were manifested until many years postservice.  Consequently, service connection for migraine headaches on the basis that such disability became manifest in service and persisted is not warranted.  Postservice evaluation/treatment records provide no indication that migraine headaches may somehow be directly related to the Veteran's service.  Therefore, direct service connection for migraine headaches (i.e., on the basis that they were incurred or aggravated in service) is not warranted.

The Veteran submitted VA and private treatment records, which show postservice treatment for migraine headaches.  The medical evidence shows that he first had vascular headaches diagnosed in 1990 and then migraine headaches in May 1993.  On treatment, he has stated that he began experiencing symptoms in 1982.  On April 2004 private treatment, neurologist Dr. Burch noted that the Veteran's "headache profile" had changed dramatically in the early 1980s, when he first sought treatment.  Notably, the Veteran has a strong family history of migraines, including his father (see November 2000 private treatment record from Dr. Burch).

At the May 2010 Travel Board hearing, the Veteran testified that his migraines began in about 1982, "just out of the blue ... no warning or anything".  He testified that he was diagnosed first with cluster headaches and then with migraine headaches.  He testified that he had a statement from Dr. Burch, which he had not yet submitted, indicating that his migraines are possibly secondary to his PTSD.

In December 2010, the Board remanded the matter to afford the Veteran a VA nexus examination to determine whether his migraines are related to his service-connected PTSD.

VA treatment records received pursuant to the Board's remand show that the Veteran has had a right-sided brain lesion diagnosed.  On October 2010 VA neurology treatment, he was noted to have small cell carcinoma with metastatic disease to the brain.  It was noted that he had established care with radiation oncology as well as neurosurgery at the Durham VA Medical Center; the Veteran reported that he had had no interval seizures and he had "officially had no headaches".  He had been taking Imitrex for headaches described as migraines in the past.
 
On January 2011 VA examination, the Veteran reported that he began getting left-sided headaches on and off in 1982, initially with no other symptoms.  He reported that the headaches became more frequent, and he saw doctors who tried medications to prevent the headaches.  He reported that a neurologist eventually diagnosed migraines, by which time he was also seeing "flashes of light".  The examiner noted that the Veteran had PTSD diagnosed one year earlier related to symptoms he believed he had had for 20 or more years, including nightmares and daytime "wandering".  The Veteran reported that his migraines were usually in the morning.  He took sumatriptan tablets as needed with good response and no side effects.  The examiner noted a history of malignant neurologic neoplasm, diagnosed in August 2010 as small cell cancer in the right parietal lobe of the brain, metastatic from primary lung cancer; the last treatment was in September 2010 and treatment had not yet been completed.  Regarding migraines, the Veteran reported a weekly frequency during the previous 12 months, although the attacks were not prostrating and ordinary activity was possible.

On physical examination, the examiner cited to a November 2010 MRI of the brain with the impression of a residual tumor cephalad periventricular right parietal lobe with peripheral hemosiderin and central enhancement; there was no additional focus of abnormal leptomeningeal or parenchymal enhancement, there was microvascular ischemic change in periventricular and deep white matter, there was age-appropriate atrophy and no restricted diffusion, and there was a stable left parietal subcutaneous sebaceous cyst.  The diagnosis was common migraine without aura.  The examiner opined that the Veteran's migraines are not caused by or a result of PTSD, noting that the Veteran has had a long history of migraine type headaches.  The examiner stated that the etiology of migraine is not clearly understood but is most likely genetic in nature and felt to be inherited, subject to some aggravating environmental factors in some people; he explained that the actual cause of migraine is a genetic predisposition of certain parts of the brain to mishandle serotonin and is not related to the diagnosis of PTSD.  The examiner noted that in some cases, trauma to the brain may also be a cause but this is not claimed by the Veteran.  The examiner therefore opined based on the record and examination that the Veteran's migraines are not caused by or a result of PTSD.  The examiner also opined that the migraines are less likely as not (less than 50/50 probability) permanently aggravated by PTSD, explaining that the Veteran's migraine pattern was unrelated to any pattern of symptoms he described related to his PTSD symptoms.  The examiner opined that although "stress" may be a trigger for migraines, there is nothing in the Veteran's history to clearly identify any PTSD symptom as a trigger.  The examiner noted that the Veteran's chronic tobacco use is a much more powerful and more proven trigger for migraines and would outweigh any theoretical aggravation from stress.  The examiner stated that there is no evidence in the medical literature that PTSD specifically aggravates the symptoms of migraines or makes the treatment more difficult.  The examiner concluded, after interviewing and examining the Veteran and reviewing the claims file and all pertinent records, that the migraines are less likely as not (less than 50/50 probability) permanently aggravated by PTSD.

The Board finds that this opinion is entitled to great probative weight, as it reflects a complete review of the Veteran's complete medical history and statements included in the claims file and includes a detailed explanation of rationale.  

The Veteran has also submitted VA treatment records showing findings similar to those on the VA examinations outlined above.  Records obtained from SSA consist largely of VA treatment records and offer no additional evidence in support of the Veteran's claim; his SSA disability claim based on a primary disability of migraine headaches was denied.

It is not shown or alleged that a migraine headache disability became manifest in service and persisted.  The Veteran's STRs are silent for any complaints or treatment pertaining to headaches.  There is no evidence of postservice continuity of migraine headache complaints; by the Veteran's own accounts, such complaints began in 1982.  Post-service evaluation/treatment records provide no indication that any migraine headache disability may somehow be directly related to the Veteran's service.  Accordingly, service connection for migraine headaches on the basis that they were incurred or aggravated in service is not warranted.  Inasmuch as any reports of longer-existing migraine headache complaints or symptoms are inconsistent with, and contradicted by, the Veteran's accounts on examination regarding the onset of headache problems, such reports are deemed obviously self-serving, and the Board finds them not credible.  

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On January 2011 VA examination (the report of which the Board found adequate and probative), the examiner opined that the Veteran's migraine headaches are unrelated to his service-connected PTSD.  The provider noted the history of the claimed disability, and explained the rationale for the opinions given.  The examiner provided further rationale for the opinion by identifying other etiological factors for the migraine headache complaints, including a genetic predisposition and chronic tobacco use.  The examiner noted that a review of relevant medical literature found no support for the Veteran's alleged theory of causation.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the January 2011 VA examiner's opinion to be persuasive.  

The Board notes that Veteran has alternately claimed that his migraines are due to herbicide exposure in service.  While his service records do indicate that he served in Vietnam and is therefore presumed to have been exposed to herbicides, migraine headaches are not among the specific list of disabilities for which presumptive service connection is awarded due to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  While he may still prevail based on this theory of causality if he submits competent evidence that supports it (See Combee v. Brown, 34 F. 3d 1039 Fed, Cir. 1994.) he has not presented (or identified) any such evidence.   

Regarding the Veteran's own opinion that his migraine headache disability is due to his service-connected PTSD, he is a layperson (with no demonstrated or alleged expertise in determining whether there is a nexus between headaches and PTSD); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion on this question of causality (which is medical in nature, and beyond lay observation) has no probative value.  See Jandreau, supra, at 1372, 1377.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a migraine headache disability.  Accordingly, it must be denied.


ORDER

Service connection for migraine headaches, to include as secondary to service-connected PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


